Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-14 and 17-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 1, there is no support for the first and second chambers having a tapered portion adjacent to the deflector as required by claim 1. The figures show a straight tubular or conical portion between the tapered chambers and the deflector. The Specification is silent to first and second chambers being adjacent to the deflector. 
Regarding claims 21 and 22 there is no support for the term “wherein said method does not comprise using compressed gas to carry the first and second liquid through the nozzle,”  and “the method does not comprise spraying with air injection.” This feature is not shown, nor disclosed in the specification.
In the response dated 12/17/21, the applicant refers to example 1 in the specification which states that the nozzle holder is normally used for spraying with air injection but has adapted to be allow for the conveyance of two liquids. The examiner notes that this part of the specification is referring to a nozzle holder and not the claimed nozzle. The nozzle holder of the specification is not required by the claims, only a nozzle is. The specification does not disclose anything about a nozzle that does not comprise using compressed gas to carry the first and second liquid through the nozzle, or does not comprise spraying with air injection.
Claims 4, 5, 8-14, 17-20 and 23  are being rejected for depending from a rejected base claim.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 4, 5, 8-14 and 17-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the deflector" in lines 8 to 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is unclear if the first and second liquids form the body of the claims are the same as the first and second liquids in the preamble of the claim, or if they are different first and second liquids.
Regarding claim 1, it is unclear if the first liquid and second liquid of lines 1 and 2 are the same liquids as the at least two liquids of line 4.
Claim 4 recites the limitation "one of the holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the hole of claim 4 one of the through holes of claim 1, or a different hole altogether.
Claim 5 recites the limitation "the hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the hole of claim 5 one of the through holes of claim 1, or a different hole altogether.
Claim 14 recites the limitation "the fields of agriculture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-13, 17-19 and 21- 23  are being rejected for depending from a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-14 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracke (3,875,697) in view of Daniel et al. (4,407,456) and Peck et al. (5,678,766)
Regarding claim 1, Bracke teaches a method of spraying a mixture comprising at least a first liquid in the form of a liquid preparation of water-soluble or water-swellable polymers and at least a second liquid (claim 1), wherein said method comprises implementing a nozzle for simultaneously spraying at least two liquids (the nozzle is inherent to spraying), 

and  a deflector secured to the body arranged downstream from at least one of the through-holes in the direction of flow of the first and second liquids, said deflector being capable of modifying the direction of flow of the first and second liquids the through-holes are positioned concentrically in relation to one another such that the first and second liquids mix at the latest when they come into contact with the deflector; and the deflector assumes the form of a cone of revolution wherein the apex thereof is oriented towards the through-holes and wherein the axis of the deflector is combined with the axis of said holes.  
However, Daniel et al. teaches a nozzle that includes a body (13) provided with a first chamber (18) within which a first liquid flows and a second chamber (inside 15) within which a second liquid flows, each of the two chambers having a through-hole on the outside of the body (fig 2), wherein the first chamber and the second chamber form a truncated cone shape having a tapered portion (fig 2), upstream of the through-holes, and wherein within the truncated cone shape, the first chamber and the second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the preform the method of Bracke with the nozzle of McCartney et al. in order to spray the two separate liquids and have them mix while being sprayed as taught by Daniel et al (Abstract).
The above combination fails to disclose a deflector secured to the body arranged downstream from at least one of the through-holes in the direction of flow of the first and second liquids, said deflector being capable of modifying the direction of flow of the first and second liquids the through-holes are positioned concentrically in relation to one another such that the first and second liquids mix at the latest when they come into contact with the deflector; and the deflector assumes the form of a cone of revolution wherein the apex thereof is oriented towards the through-holes and wherein the axis of the deflector is combined with the axis of said holes. 
However,  Peck et al. teaches a mixing nozzle (fig 2) that includes a deflector (60). The deflector secured to the body  (56) arranged downstream from at least one of the through-hole in the direction of flow of the liquid (fig 2) leaving the nozzle, said deflector being capable of modifying the direction of flow of the liquid (fig 2); and the deflector assumes the form of a cone of revolution wherein the apex thereof is oriented towards the through-hole and wherein the axis of the deflector is combined with the axis of said through hole. 

It is noted that the through-holes of the above combination are positioned concentrically in relation to one another such that the first and second liquids mix at the latest when they come into contact with the deflector.

Regarding claim 2, the holes are positioned in relation to one another to allow the mixing of the first and second liquids at the latest when they liquids come into contact with the deflector (fig 2, Daniel et al).
Regarding claim 4, the axis of one of the holes is positioned in the longitudinal direction of the body (fig 2, Daniel et al).
Regarding claim 5, the deflector is positioned downstream from the hole, having the axis that is positioned in the longitudinal direction of the body (fig 2, Peck et al.  
Regarding claim 8, the second liquid is aqueous or organic or a mixture of the two (the second liquid is the aqueous slat mixture in claim 1, Bracke). 
Regarding claim 9, the second liquid assumes the form of a water in oil emulsion or the form of an aqueous dispersion of particles (the second liquid is the aqueous slat mixture which is an aqueous dispersion of particles).
Regarding claim 10, the second liquid contains at least one substance of agronomic interest or at least one substance making it possible to improve the development or the growth of the plant maternal (salt is of agronomic interest).  

Regarding claim 12, the first liquid comprises an acrylamide copolymer (claim 1 Bracke).
Regarding claim 14, the method is implemented in the fields of agriculture (claim 1 Bracke). 
Regarding claim 19, the method is performed in order to limit soil erosion, treat rainwater or wastewater, as part of a paper making process, or during mining extraction (this is inherent to performing the method of Bracke).  
Regarding claim 20, the axis of one of the holes is positioned in the longitudinal direction of the body, and the deflector is positioned downstream from the hole having the axis that is positioned in the longitudinal direction of the body (fig 2, Daniel et al and fig 2 of Peck et al.).
Regarding claims 13, 17 and 18, the weight content of polymer in the first liquid is between 10 and 50% (claim 12, Bracke).  
Regarding claim 21, the method does not comprise using compressed air to carry the first liquid or second liquid through the nozzle (no air is used in the above combination).  
Regarding claim 22, the method does not comprise spraying with air injection  (no air is used in the above combination).  
Regarding claim 23,  chambers present in the body consist of the first chamber and the second chamber (fig 2, Daniel).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                              3/15/2022